Citation Nr: 1141115	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-37 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Boise, Idaho


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran was on active duty during World War II from December 1940 to January 1944.  He passed away in April 2008; at the time of his death, he was in receipt of VA compensation benefits.  The appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Boise, Idaho.  In June 2010, the appellant proffered testimony in Boise before the undersigned Veterans Law Judge.  A transcript of that hearing was produced and has been included in the claims folder for review.  

Upon reviewing the claims folder, the Board referred the matter to the Veterans Health Administration (VHA) for an advisory opinion concerning the Veteran's service-connected heart disability and his ischemic colitis.  This occurred in April 2011.  The advisory opinion has been obtained and has been included in the claims folder for review.  It is noted that the appellant, along with her representative, were given the opportunity to provide any comments with respect to the opinion and those comments have also been included in the claims folder for review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  During his lifetime, the Veteran was in receipt of VA compensation benefits.  He was service-connected for congenital heart disease with pulmonary stenosis and residuals of a tonsillectomy.  

2.  The Veteran died in April 2008; the Certificate of Death listed the cause of death as ischemic colitis.  No other disabilities, diseases, or conditions were listed as possibly contributory factors in the Veteran's death.  

3.  Probative and persuasive evidence has not been presented that would etiologically link the Veteran's service or any incidents therein or his service-connected disabilities to the disability that caused or contributed to his death.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding with an analysis of the merits, the Board must examine whether the requirements under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

The RO sent notification to the appellant in October 2008.  The notice letter informed her that evidence to support her claim must show that the Veteran died from a service-connected injury or disease or a condition caused by or the result of a service-connected disability, and that she should provide medical evidence showing that service-connected conditions, or purported service-connected conditions, caused or contributed to her husband's death.  She was also informed that VA would be responsible for obtaining relevant records from any Federal agency, such as the military, VA medical centers or the Social Security Administration, as well as records from State or local governments, private doctors and hospitals or current/former employers.  She was informed that she must provide enough information so that VA could request the records from the appropriate person or agency.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(c) (2011), as indicated under the facts and circumstances in this case.  The appellant and her representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  In light of the above, the Board finds that VA has complied with the duty to notify and the duty to assist. 

The records indicate that the appellant's husband was on active duty during World War II.  After serving three years in the Army, it was discovered that the Veteran was suffering from congenital heart disease (septal defect).  A determination was made as to the Veteran's suitability for service and it was subsequently concluded that the Veteran should be discharged from service.  Following his discharge from service, the Veteran applied for and received VA compensation benefits.  More specifically, it was determined that the Veteran's heart condition had been aggravated by his military service and, as such, service connection should be granted for said condition.  He was also service-connected for the residuals of tonsillitis.  A 60 percent disability rating was assigned via a rating action that was issued in February 1944.  The 60 percent disability rating remained in effect for approximately three years.  Thereafter, in relevant part, in August 1948, it was determined that the Veteran's heart condition was not as disabling as previously rated and a 10 percent rating was assigned.  The combined rating of 10 percent remained in effect until the Veteran passed away.  

Approximately sixty-four years after he left the US Army, the Veteran passed away.  At the time of his death, he was 87 years of age.  Per the Certificate of Death, the date of death was April 28, 2008; the immediate cause of death was ischemic colitis.  The Certificate of Death indicated that the Veteran had suffered from such a condition for approximately five days prior to his death.  No other disability or disorder was listed on the death certificate, and, in fact, the medical preparer of the document indicated that the Veteran's manner of death was "natural".  An autopsy was not accomplished.  Following her husband's death, the appellant submitted a claim for VA benefits.  She asked that service connection for the cause of her husband's death be found and benefits awarded accordingly. 

The appellant asserts that as a result of the Veteran's service-connected heart defect, her husband's circulatory system was compromised.  Such a compromise led, she believes, to ischemic colitis - the disability from which the Veteran died thereof.  

The surviving spouse of a veteran who has died of a service-connected or compensable disability may be entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The death of the veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  The appellant will be entitled to service connection for the cause of death if it is shown that the service-connected disabilities contributed substantially or materially to cause death; that they combined to cause death; or that they aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1) (2011).  However, service-connected disabilities of a static nature involving muscular or skeletal functions and not materially affecting other vital body functions will not be held to have contributed to death resulting primarily from some other cause.  38 C.F.R. § 3.312(c)(2) (2011). 

The standards and criteria for determining whether or not a disability from which a veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the veteran is still alive.  38 U.S.C.A. § 1310 (West 2002).  Issues involved in a claim for Dependency and Indemnity Compensation [DIC] are decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106 (2011). 

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 (1992), the United States Court of Appeals for Veterans Claims, hereinafter the Court, stated the following: 

Further, in cases where the primary cause of death is so "overwhelming" that death would have resulted regardless of the existence of a service-connected disability, a service-connected condition may be found to be a contributory cause of death where that condition has had a "material influence in accelerating death" because it "affected a vital organ and was of itself progressive or debilitating [in] nature". 

Service connection may be established for a current disability in several ways including on a direct basis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2011).  Direct service connection may be established for a current disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2011).  Establishing direct service connection for a disability which has not been clearly shown in service requires evidence sufficient to show (1) the existence of a current disability; (2) the existence of a disease or injury in service; and, (3) a relationship or connection between the current disability and a disease contracted or an injury sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) (2011); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

To support her assertions that the Veteran's cause of death was related to service or to a service-connected disability, the appellant has submitted a letter written by one of her husband's doctors - C. L. Durning.  The letter was dated June 2008.  In the letter, the doctor wrote the following:

	. . . The patient relates having a history of heart disease when on active duty. . . The patient was diagnosed with active coronary artery disease several years ago.  I feel this heart enlargement did play an indirect role in his death.  I think it also played a role in his developing coronary artery disease.  

The appellant has averred that the above letter by a doctor who treated the Veteran for three years and who did not review all of the Veteran's medical records should be sufficient to grant her VA compensation benefits.  

She has further submitted a reprint from MayoClinic.com on Ischemic Colitis, that she believes supports her contentions.  She submitted this document when she provided testimony before the undersigned VLJ.  As previously reported, during the hearing the appellant repeated her written assertions that "but for" the Veteran's service-connected cardiac disorder (septal defect), the Veteran's colon would have received a sufficient blood supply which would have prevented her husband from developing ischemic colitis.  

Also obtained and included in the claims file is the Veteran's terminal hospitalization report.  The report was completed by Dr. Durning and it covers the time period extending from April 23, 2008, to April 28, 2008.  Dr. Durning indicated that the disabilities that the Veteran suffered from immediately prior to his death were:  ischemic colitis, clostridium difficile infection, fever, leukocytosis, Parkinson's disease, a history of aspiration/dysphagia, and left calf deep vein thrombosis.  It was also noted that the Veteran had a pacemaker that had been inserted into the Veteran three weeks prior to his death.  Dr. Durning, in the terminal hospital report, did not suggest or write that the Veteran's death was due to or the result of or caused by a service-connected disability or the Veteran's military service.  

Following the appellant's submission of the above noted records, along with the Veteran's then-recent medical treatment records, a VA doctor was asked to review the claim and proffer an opinion concerning the appellant's assertions.  Such a review occurred in September 2009.  Upon completing the review of the claims folder, the reviewer wrote:

	. . . death is not caused by or a result of SC cardiac conditions listed in record.
RATIONALE FOR OPINION GIVEN:  Veteran died of likely sepsis from ischemic colitis and a clostridium difficile infection.  He presented to the ER many times in his last months.  On the final presentation, he was febrile with altered mental status and had a markedly elevated WBC count.  Prior to that, he had been hospitalized with influenza and bilateral pneumonia.  Around the same time, he developed new bradycardia and had had a pacemaker installed.  This was an entirely new phenomenon, as his exams prior that time did not reveal any bradycardia whatsoever.

In conclusion, veteran's cause of death was completely unrelated to his septal defect [the service-connected cardiac disability], which on last echocardiogram was described only as moderate septal hypokinesis.  There were no other abnormalities other than those one would expect in an 87-year-old man.

Another letter by Doctor Durning was submitted in February 2010.  In that letter, Dr. Durning stated that he had reviewed the Veteran's claims folder and medical record.  He further wrote, ". . . I feel that there is at least a 50% probability that his prior history of ischemic heart disease contributed to his cause of death."  It was further written that the doctor believed that the Veteran's heart disease contributed to the Veteran's death.  

Following a review by the Board, the appellant's claim and the Veteran's record was forwarded to Chief of Cardiology of the Cleveland VA Medical Center (VAMC).  The doctor was asked to provide an opinion in response to the assertions made by the appellant - both in writing and in her testimony before the Board.  Upon reviewing the claim, the doctor provided, in a letter issued in May 2011, the following opinion:

There are several issues that are critical in this review:

1.  He [the veteran] was given a "presumed diagnosed of atherosclerotic heart disease" with no data to support it.  There is even mention on several notes of "absence of a documented Myocardial Infarction".  I did not find any abnormal Cardiac Catheterization, stress test, admission to an ICU with a documented/proven angina episode and/or myocardial infarction, or any other supportive medical evidence.  There is a note whether the patient reported having a Myocardial Infarction "in his 20s" and another in 1984, but no clinical documentation to prove them.  It seems as if the presumption was based on the fact that his LVEF on ECHO was less than 50% (40-45%).
2.  Similarly, I did not find any data to support a diagnosis of pulmonic stenosis.
3.  The papers from the Mayo Clinic website do not imply or even suggest an association between heart disease and ischemic colitis.  The fact that there is "impaired blood flow to your colon" has no relationship with coronary flow.  The heart component of the flow to the vital organs is related to the left ventricular function and the cardiac output, and not the myocardial flow from narrowing of the coronaries (when present).  The impaired flow to the colon is a local phenomenon.  The only exception (heart related) would be a severely impaired systolic function that would indeed lead to poor systemic perfusion, but this is not the case of the [veteran] who had an LVEF of 40-45%.
4.  Under "Causes", the Mayo [C]linic report again mentions "inadequate blood supply reaching your colon", "blood clots in the arteries leading to your colon", "atherosclerosis in the blood vessels leading to your colon", once again with no association of coronary atherosclerosis (diagnosis that was not even confirmed on the [veteran]).  Even if that diagnosis w[as] proven, it does not indicate association or cause-effect.
5.  The "Risk factors" section again fails to show any association with coronary artery disease.
6.  There is no association between an ASD (atrial septal defect) and either Coronary Atherosclerosis or Ischemic Colitis.

After extensive review of the file, it is my cardiology opinion that:

1.  The Veteran's ischemic colitis, and the development thereof, was not related to, caused by, or the result of, his active military service.
2.  The Veteran's service connected heart disability did not cause or contribute to his death.  

Again the medical evidence shows that the Veteran died from ischemic colitis.  Two VA doctors have found that the Veteran's ischemic colitis was not due to or the result of or caused by his military service or his service-connected cardiac disability.  A private doctor has indicated that the Veteran's service-connected septal defect lead to the development of another cardiac disorder which, in turn, contributed to the Veteran's death.  The two VA doctors reviewed the Veteran's complete claims file prior to the issuance of their opinions.  The VA examiners provided a detail discussion of the Veteran's service and post-service medical conditions, and the examiner in May 2011 specifically discussed the submission proffered by the appellant.  There is no indication in the record that the private medical examiner reviewed the Veteran's claims folder prior to issuing his June 2008 opinion.  Additionally, the private doctor failed to provide any type of discussion of the Veteran's overall medical condition nor did he, in either letter submitted to the VA, proffer any type of reasoning behind his assertions.  

With regard to these pieces of medical evidence, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-1 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a Veteran's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the Veteran for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. 

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, the Board finds that the VA doctors' opinions of September 2009 and May 2011 were factually accurate.  The examiners pointed to established facts in the opinions.  The Board further believes that they provided sound reasoning in their analysis of the Veteran's disabilities and health status even noting that the condition (atherosclerotic heart disease) that the private medical examiner attributed the Veteran's death thereto was not positively diagnosed during the Veteran's lifetime.  The examiners further reported that the Veteran's septal defect would not cause or result in the development of ischemic colitis because the defect itself would not have an effect on blood flow to the colon.  In other words, the VA examiners reviewed in detail the pertinent medical records, discussed the salient facts, and provided complete rationale for all conclusions presented, as noted in the discussion above.  The VA examiners supported their conclusions based on the objective evidence of record and sound medical principles.  The private examiner, in both of his letters submitted on behalf of the appellant, did not do this. 

Accordingly, the Board attaches the most significant probative value to the VA opinions, as they are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  

Nevertheless, in support of her appeal, the appellant has written and provided testimony that it is her belief that her husband's death was related to his military service or to his long service-connected cardiac condition.  This evidence is considered lay evidence.  38 C.F.R. § 3.159(a)(2) (2011).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence. 

The Federal Circuit, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr. 

The Board does not doubt the sincerity of the appellant in reporting her belief that her husband's death was somehow related to his military service or his service-connected disabilities or that the disability listed on her husband's death certificate was caused by or the result of his distinguished military service or his service-connected disabilities.  The Board also believes that the appellant is sincere in expressing these hypotheses.  However, the matter at hand involves medical assessments that require medical expertise.  See Jandreau.  The appellant is not competent to provide more than simple medical observations such as the fact that the Veteran received treatment for some kind of heart disorder prior to his death or that his abdomen produced pain and discomfort while he was in hospital.  She is not competent to provide medical opinions regarding the diagnosis of ischemic colitis or the etiology of the underlying cause of death.  See Barr.  Thus, the lay assertions are not competent to support a grant of service connection. 

The medical evidence shows that the Veteran died from ischemic colitis.  He was not service-connected for this disability, nor had he ever submitted a claim for benefits involving ischemic colitis.  In other words, none of the medical evidence presented links the Veteran's death, and the conditions he suffered therefrom, with his military service or his service-connected septal defect and the residuals of tonsillitis.  In this instance, there is no medical evidence in support of a nexus of the death causing conditions to service.  Despite the appellant's written and testimonial statements to the contrary, there is no probative and persuasive medical evidence of record to establish that her husband's death was due to a disease or injury incurred in service or to a service-connected disability.  As such, the probative and persuasive evidence preponderates against the appellant's claim and the benefit-of-the-doubt doctrine is not applicable.  Service connection for the cause of the Veteran's death is not warranted in this case.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


